DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maria Ianiro on 2/26/2021.
Replace the claims with the following: 
1. A computer-implemented method for image recording an environment surrounding a motorcycle and an operator of the motorcycle, comprising:
positioning an imaging device in a front section of the motorcycle forward the operator, directed towards a rear section of the motorcycle rearward the operator and opposite a forward travelling direction of the motorcycle, so that the imaging device has a field of view including a reflective surface worn by the operator;
receiving images from the imaging device;
detecting in the images a reflected image region reflecting off the reflective surface worn by the operator, wherein the reflected image region is forward looking image data extending forward of the motorcycle; 
detecting in the images a non-reflected image region, wherein the non-reflected image region is rearward looking image data extending rearward of the motorcycle;
detecting a front object in the reflected image region, wherein the front object is located forward the motorcycle;
detecting a rear object in the non-reflected image region, wherein the rear object is located rearward of the motorcycle; and
generating a control signal based on the front object and the rear object to provide an indicator capable of being sensed by the operator.

2.  (Cancelled Herein)  

3. (Cancelled Herein)  

4. (Cancelled Herein)  

5. (Cancelled Herein)  

6. (Cancelled Herein)  

7.  (Cancelled Herein)  

8.  The computer-implemented method of claim 1, wherein the imaging device is a forward-facing camera integrated with a portable device.

9.  The computer-implemented method of claim 1, wherein the reflective surface is attached to a head-mounted display worn by the operator.

10.  A system for image recording, comprising: 
a motorcycle having a front section forward an operator and towards a forward travelling direction of the motorcycle and a rear section rearward the operator and towards a reverse travelling direction of the motorcycle;
an imaging device disposed in the front section of the motorcycle forward the operator, and directed towards the rear section of the motorcycle rearward the operator and towards the reverse travelling direction of the motorcycle, so that the imaging device has a field of view including a reflective surface worn by the operator; and
a processor operably connected for computer communication to the imaging device and the motorcycle, wherein the processor:
receives the images from the imaging device; 
detects a reflected image region in the images, wherein the reflected image region is a reflected image in the images reflecting off the reflective surface worn by the operator of the motorcycle, wherein the reflected image region is a representation of forward looking image data extending forward of the motorcycle; 
detects a non-reflected image region in the images, wherein the non-reflected image region is rearward looking image data extending rearward of the motorcycle; 
detects a front object in the reflected image region, wherein the front object is located forward the motorcycle;
detects a rear object in the non-reflected image region of the image, wherein the rear object is located rearward of the motorcycle; and
generates a control signal based on the front object and the rear object to provide an indicator capable of being sensed by the operator.

11.  The system of claim 10, wherein the imaging device is integrated with a portable device, and the portable device is mounted in a handlebar disposed in the front section of the motorcycle.

12.  The system of claim 10, wherein the reflective surface is attached to a head-mounted display worn by the operator, and the processor is operatively connected for computer communication to the head-mounted display.

13.  The system of claim 12, wherein the processor controls the head-mounted display to provide the indicator to the operator based on the front object.

14.  (Cancelled Herein)  

15.  (Cancelled Herein)  

16.  A non-transitory computer-readable storage medium including instructions that when executed by a processor, causes the processor to:
receive images of an environment surrounding a motorcycle from an imaging device, wherein the imaging device is positioned in a front section of the motorcycle forward an operator and directed towards a rear section of the motorcycle rearward the operator and opposite a forward travelling direction of the motorcycle, so that the imaging device has a field of view including a reflective surface worn by the operator;
detect a reflected image region in the images, wherein the reflected image region is a reflected image in the images that is reflecting off the reflective surface and the reflected image region is forward looking image data extending forward of the motorcycle;
detect a non-reflected image region in the images, wherein the non-reflected image region is rearward looking image data extending rearward of the motorcycle;
detect a front object in the reflected image region, wherein the front object is located forward the motorcycle;
detect a rear object in the non-reflected image region, wherein the rear object is located rearward of the motorcycle; and
generate a control signal based on the front object and the rear object to provide an indicator capable of being sensed by the operator.

17.  (Cancelled Herein)  

18.  (Cancelled Herein)  

19. (Cancelled Herein)  

20.  The non-transitory computer-readable storage medium of claim 16, wherein the reflective surface is a visor attached to a head-mounted display.

Allowable Subject Matter
  Claims 1, 8-13, 16, and 20 are allowed.

4.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.		






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666